Bleckley, Chief Justice.
1. The witness Dodgen, who is not shown to hate been an expert, was asked by counsel for the accused this question: “From the manner of the man, and from all the circumstances surrounding that transaction, don’t you believe that Mr. Patterson, at the time, at that particular juncture, was acting under an insane delusion ; and don’t you think that he was impelled to do what he did by some irresistible impulse?” The court ruled the question inadmissible, and in' assigning *73the reasons for his ruling, declared his opinion to be adverse to recognizing emotional or moral insanity as a defence to a charge of crime. Whether the reasons given by the court were good or not, we think the witness under examination should not have been allowed to express an opinion in answer to the question propounded. The questiou called upon him to perform the functions of a juror rather than of a witness. He was requested to say whether, in his opinion, “ from the manner of the man, and from all the circumstances surrounding the transaction,” the accused was acting under an insane delusion and impelled by some irresistible impulse. He was not even confined, as a basis for his opinion, to facts in evidence, hut was asked to speak from all the circumstances surrounding the transaction, whether they were all in evidence or not. Moreover, there was no evidence whatever tending to establish an insane delusion, or any other delusion, and none from which an irresistible impulse could rightly be inferred in a man of sane mind.
2. It may be true that the court entered into more elaboration in rendering a decision upon the inadmissibility of the evidence than was necessary, hut that was a matter for the determination of the judge himself. What he said was pertinent; and even if it had not been, it was a statement of the reasons on which the decision rested in the judge’s mind, and his decision being correct, his reasons for it could not render it erroneous. The judge may give his reasons for deciding any legal question thus and so, and that the jury hear them, or rather overhear them, will certainly not vitiate the trial.
3. Under the evidence there were no facts which fairly raised the question of manslaughter or of the minor offence of stabbing. If the accused was guilty of anything, his offence was assault with intent to *74murder. The charge of the court was correct in every part of its bearing on that offence. This being so, and the evidence being overwhelmingly in favor óf the verdict, to grant a new trial because the court did not submit the law of manslaughter and of stabbing would be wholly unwarranted.
4. None of the other special grounds taken in the motion for a new trial ai'e sufficient to work a reversal of the judgment, modified, as some of them are, by the explanatory notes of the judge. We discover nothing to indicate that the accused has not had a fair and legal trial; and this being the second verdict of guilty, we are free from all manner of doubt as to his being a proper subject for punishment. The verdict being indubitably correct, and a necessary outcome of the evidence under the law of the case, it would be only a very grave error of the court that would entitle the accused to a third trial. For the case on a former writ of error, see 85 Get. 131; 11 S. E. Rep. 620.

Judgment affirmed.